Title: From George Washington to Major General William Heath, 26 April 1777
From: Washington, George
To: Heath, William



Dear Sir
Head Quarters Morris Town 26th April 1777

I am favd with yours of the 16th and am glad to find that you are forwarding on the Troops with expedition. pray be careful to send new Cloaths after those who have marched without them, as the Quantity

drawn from the Eastward by the Cloathier General for the southern Troops is not more than sufficient for them.
I would not have those detatchments who have already marched by the common Rout countermanded, to go by the Green Woods. It was only meant to affect those who had not already began their march.
The Troops in Continental Service at Providence are to be paid with you, and if any of the Continental Battalions receive part of their pay before they come this way, they must bring Certificates setting forth how much they have recd from the paymaster in your department, agreeable to the form of the Regulations lately sent to you.
You will find by my late letters that the pay of Aids de Camp and Brigades Major is raised.
I have wrote to Genl Glover this day and hope he will continue in his Command.
Mr Pitts Horse was delivered to me two days ago in good order. I am obliged to him for parting with him and to the Gentlemen who interested themselves in getting him for me. I am Dear Sir Yr most obt Servt

Go: Washington

